UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1287



FRANTZ CLAUDE,

                                              Plaintiff - Appellant,

          versus


NORTHWEST AIRLINES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-1269-A)


Submitted:   January 23, 2001          Decided:     February 13, 2001


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lathal Ponder, Washington, D.C., for Appellant. John J. Gallagher,
Kenneth M. Willner, Dianne C. Coombs, PAUL, HASTINGS, JANOFSKY &
WALKER, L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

     Frantz Claude appeals from the order of the district court

dismissing his complaint against Northwest Airlines, Inc. (“North-

west”). We have reviewed the briefs and materials submitted in the

appendices and find that each count contained in Claude’s complaint

was properly subject to summary judgment.   Accordingly, we affirm

the order dismissing Claude’s complaint against Northwest on the

reasoning of the district court. Claude v. Northwest Airlines, No.

CA-98-107-7 (E.D. Va. Feb. 7, 2000).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                2